Citation Nr: 0620029	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-07 912	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the left patella.  

2.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the right patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active service from August 1994 to November 
2000.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The September 2001 
rating decision granted service connection for bilateral 
chondromalacia of the patellae and assigned a collective 10 
percent disability evaluation, effective from November 22, 
2000.  In the March 2002 rating decision, the RO assigned 
separate 10 percent ratings for each knee, with the same 
effective date of November 22, 2000.  He has since continued 
to appeal, requesting higher initial ratings.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  See also Fenderson v. West, 12 Vet. 
App. 119 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the pendency of his appeal).

To support his claims, the veteran testified at an October 
2001 RO hearing.

This case was previously before the Board and, in November 
2004, was remanded to the RO via the Appeals Management 
Center (AMC) for further development and consideration.




FINDINGS OF FACT

1.  The veteran's left knee disability causes mild recurrent 
subluxation or lateral instability; he has normal flexion and 
extension of the joint.

2.  The veteran's right knee disability causes mild recurrent 
subluxation or lateral instability; he has normal flexion and 
extension of the joint.


CONCLUSIONS OF LAW

1.  The schedular criteria are not met for an initial rating 
higher than 10 percent for chondromalacia of the left 
patella.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2005).

2.  The schedular criteria are not met for an initial rating 
higher than 10 percent for chondromalacia of the right 
patella.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

In this case, the veteran was provided VCAA notice in 
December 2004 and November 2005, after the initial 
adjudication of his claims in the September 2001 and March 
2002 rating decisions at issue.  But in Pelegrini II, the 
Court clarified that in these type situations, where the 
veteran did not receive VCAA notice until after the initial 
adjudication of his claims, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if the initial decisions were not made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
The Court more recently addressed what must occur when there 
are these type timing errors in provision of the VCAA notice, 
to avoid unduly prejudicing the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).



Here, after sending the veteran content-complying VCAA 
notice, the RO readjudicated his claims and sent him a 
supplemental statement of the case (SSOC) in January 2006.  
He was provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to the 
notices.  His representative submitted written argument on 
his behalf in May 2006.  Therefore, there is no prejudice to 
the veteran because his claims were readjudicated by the RO 
after appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, both the December 2004 and 
November 2005 letters stated:  "[i]f you have any evidence 
in your possession that pertains to your claim, please send 
it to us."  This satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, one of the reasons for remanding this 
case in November 2004 was because the veteran had not 
received VCAA notice specifically apprising him of type of 
information and evidence needed to substantiate his claim for 
higher initial ratings (the notice he had received, instead, 
concerned establishing his entitlement to service connection 
- which was no longer at issue).  And as mentioned, he 
received this requisite notice on remand, in December 2004 
and November 2005, concerning the disability rating element.  
But he was not provided notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  Despite the inadequate notice provided him on 
this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against his claims for 
higher initial ratings, any question about the appropriate 
effective dates to be assigned is rendered moot.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA 
medical records and reports of VA examinations.  In a 
December 2004 statement, the veteran indicated that all of 
his medical treatment had been through the VA health car 
system, and these records are on file.  He has not indicated 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  He has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  He 
testified in support of his claims in October 2001.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).



Entitlement to an initial rating higher than 10 percent for 
chondromalacia of the left patella.  

Entitlement to an initial rating higher than 10 percent for 
chondromalacia of the right patella.  

Because the disabilities at issue are virtually identical and 
involve the application of the same laws and regulations, the 
Board will address these two claims simultaneously.

Pertinent Laws and Regulations

Disability Ratings - In General

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).



Specific Rating Criteria

The veteran currently has separate 10 percent ratings for 
chondromalacia of the patellae under Diagnostic Code 5257.  
Under this code, a 10 percent disability rating is warranted 
for slight knee impairment - including from recurrent 
subluxation or lateral instability; a 20 percent disability 
rating requires moderate recurrent subluxation or lateral 
instability; and a 30 percent disability rating requires 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in VA's Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
That said, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

Under Diagnostic Code 5260, a 20 percent evaluation is 
warranted for flexion limited to 30 degrees and a 30 percent 
evaluation is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Under Diagnostic Code 5261, a 20 percent evaluation is 
warranted for extension limited to 15 degrees; a 30 percent 
evaluation is warranted for extension limited to 20 degrees; 
a 40 percent evaluation is warranted for extension limited to 
30 degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2005).



The evaluation of a service-connected disability involving a 
joint rated on limitation of motion also requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2005) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Analysis

Upon review of the medical evidence of record, the Board 
finds that the veteran's left and right knee disabilities do 
not warrant initial ratings higher than 10 percent.  
Evaluating the disabilities under Diagnostic Code 5257, the 
Board does not find medical evidence reflective of moderate 
recurrent subluxation or lateral instability.  The July 2001 
VA examination revealed the ligaments in both knees were 
stable.  An August 2001 VA treatment report also indicates 
the veteran had no gross feelings of subluxation.  He did 
have some mild medial joint line tenderness, but again the 
ligaments in his knees were stable.  Clinical evaluation 
later that month indicated he had good passive patella 
mobility bilaterally.  A September 2001 VA progress note 
shows there was a very stable knee examination on varus and 
valgus stressing.  When examined by VA in June 2003, the left 
knee did not subluxate.  The examiner noted, however, that 
when the knee was pushed laterally and medially there was 
quite a bit of laxity.  The knee was stable to varus and 
valgus at 0 and 30 degrees.  The veteran was treated with 
vastus medialis oblique strengthening and a patella 
supportive brace.  In July 2003, there was a positive valgus 
stress test on the left and some mild laxity on anterior 
drawer test for anterior cruciate ligament stability.

Despite these findings, no pertinent abnormalities were noted 
on the most recent VA examination in November 2005 (which, 
notably, the Board had specifically requested on remand to 
address the severity of the bilateral knee disability since 
those prior evaluations).  In fact, objective findings 
revealed no instability to varus or valgus strain.  The 
diagnosis was bilateral mild chondromalacia patellae.


So based on this evidence, as a whole, the Board does not 
find sufficient symptomatology to warrant initial ratings 
higher than 10 percent under Diagnostic Code 5257.  The 
general characterization of the veteran's knee disability as 
"mild" is tantamount to saying he has only "slight" 
impairment.  And, again, although this description of his 
disability is not altogether dispositive of the rating that 
should be assigned, it is nonetheless probative evidence to 
be considered in making this important determination.  
38 C.F.R. §§ 4.2, 4.6.

And as for the extent of limitation of motion in his knees, 
as determined by Diagnostic Codes 5260 and 5261, the Board 
also does not find that the medical evidence warrants initial 
ratings higher than 10 percent on this basis either.  
The July 2001 VA examination revealed full range of motion in 
both knees.  VA treatment records dated between 2001 and 2003 
reflect that the veteran had bilateral knee range of motion 
measurements as follows:  "full range of motion" 
and "within normal limits" in August 2001; 0 to 140 degrees 
in September 2001; "no limitation of motion" in February 
2003; and 5 to 145 degrees in July 2003 and September 2003.  
And again during his most recent VA examination in November 
2005, range of motion in both knees was from 0 to 140 
degrees.  None of these figures show flexion limited to 30 
degrees or less, the requirement for at least a 20 percent 
rating under Diagnostic Code 5260.  Likewise, the figures 
do not show extension limited to 15 degrees or less, the 
requirement for at least a 20 percent rating under Diagnostic 
Code 5261.  Indeed, on virtually every occasion when tested, 
the veteran had completely normal range of motion - or 
certainly essentially so.

The Board has considered, as well, whether the provisions of 
38 C.F.R. §§ 4.40 and 4.45 would afford the veteran higher 
evaluations - based on the extent of his pain and/or painful 
motion, etc.  But the medical and other evidence of record 
does not support higher ratings even with consideration of 
these provisions because there is no objective indication of 
additional functional impairment, such as limitation of 
motion above and beyond the normal range of motion generally 
shown, due to these factors.  And this includes times when 
the veteran's symptoms may be most problematic, such as 
during "flare-ups" or prolonged use of his knees.

Also keep in mind that DeLuca considerations do not apply to 
disabilities rated under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply).

VA's General Counsel has held that, under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under Code 5003 
in addition to the rating for instability under Diagnostic 
Code 5257.  See VAOPGCPREC 9-98 (August 14, 1998) and 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Here, though, there is no objective clinical evidence of 
arthritis in either knee.  Although X-rays of the knees taken 
in conjunction with the July 2001 VA examination revealed 
mild narrowing of the joint spaces, the radiologist noted 
there was "no significant or minor abnormality."  In 
addition, X-rays of the knees in August 2001 showed no 
degenerative changes.  And when the veteran was examined by 
VA in November 2005, in part specifically to determine 
whether he has arthritis in his knees, the examiner indicated 
that multiple VA orthopedic reports demonstrated that X-rays 
of both knees had been found to be normal.  The examiner 
noted the veteran had had both X-rays and magnetic resonance 
image (MRI) studies without evidence of any significant 
abnormalities.  So as X-rays have not shown arthritis in 
either knee, separate evaluations are not warranted under 
Diagnostic Code 5003.

Moreover, since the veteran has normal range of motion in his 
knees, he also cannot receive separate ratings for limitation 
of flexion and extension.  See VAOGPREC 9-04 (September 17, 
2004) (where VA's Office of General Counsel determined that 
flexion (a retrograde motion) in bending the leg and 
extension (a forward motion) in straightening the leg, while 
involving limitation of motion along the same plane, 
nonetheless serve different functional roles such that they 
are not duplicative or overlapping, and that separate ratings 
may be assigned for limitation of knee flexion (DC 5260) and 
for limitation of knee extension (DC 5261) without violation 
of the rule against pyramiding (at 38 C.F.R. § 4.14), 
regardless of whether the limited motions are from the same 
or different causes.)

The Board also has considered whether the veteran's ratings 
should be "staged."  The record, however, does not support 
assigning different percentage disability ratings during the 
relevant period in question (November 22, 2000 to the 
present) because at no time have his disabilities been more 
than 10-percent disabling.  Fenderson, 12 Vet. App. at 125-
26.

For these reasons, the claims for initial ratings higher than 
10 percent for the bilateral knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, this doctrine is not applicable in the current 
appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

The claim for an initial rating higher than 10 percent for 
chondromalacia of the left patella is denied.

The claim for an initial rating higher than 10 percent for 
chondromalacia of the right patella is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


